         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 1 of 14




 1 KAZEROUNI LAW GROUP, APC
   Abbas Kazerounian, Esq. (249203)
 2
   ak@kazlg.com
 3 Pamela E. Prescott, Esq. (328243)
   pamela@kazlg.com
 4
   245 Fischer Avenue, Unit D1
 5 Costa Mesa, CA 92626
   Telephone: (800) 400-6808
 6
   Facsimile: (800) 520-5523
 7
   MADAR LAW CORPORATION
 8
   Alex S. Madar, Esq. (319745)
 9 alex@madarlaw.net
   11510 Eaglesview Ct
10
   San Diego, CA 92127
11 Telephone: (858) 299-5879
   Facsimile: (619) 354-7281
12
13 [Additional Counsel On Signature Page]
14
   Attorneys for Plaintiff,
15 Michael Kinzer
16
                         UNITED STATES DISTRICT COURT
17                     NORTHERN DISTRICT OF CALIFORNIA
18
     MICHAEL KINZER,                        Case No.:
19   Individually and On Behalf of All
     Others Similarly Situated,             CLASS ACTION
20
21               Plaintiff,                 COMPLAINT FOR DAMAGES
                          v.                AND INJUNCTIVE RELEIF
22
                                            PURSUANT TO THE TELEPHONE
23   LIFEAID BEVERAGE CO.,                  CONSUMER PROTECTION ACT,
                                            47 U.S.C. § 227, ET SEQ.
24
                 Defendant.
25
                                            JURY TRIAL DEMANDED
26
27
28
                                           -1-
                                 CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 2 of 14




 1                                      INTRODUCTION
 2         1.     Plaintiff MICHAEL KINZER (“Mr. Kinzer” or “Plaintiff”), individually
 3 and on behalf of all others similarly situated, brings this Class Action Complaint for
 4 damages, injunctive relief, and any other available legal or equitable remedies,
 5 resulting from the illegal actions of defendant LifeAID Beverage Co. (“LifeAID” or
 6 “Defendant”) in negligently, knowingly and/or willfully contacting Plaintiff on
 7 Plaintiff’s telephone, in violation of the Telephone Consumer Protection Act, 47
 8 U.S.C. § 227 et seq. (“TCPA”), and related regulations, including the National Do-
 9 Not-Call provision of 47 C.F.R. § 64.1200(c), thereby invading Plaintiff’s privacy.
10      2.     Plaintiff makes these allegations on information and belief, with the
11 exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
12 Plaintiff alleges on personal knowledge.
13         3.     Upon information and belief, Defendant sent automated text messages to
14 Plaintiff and others similarly situated without their prior express written consent in
15 order to solicit business. This is exactly the type of telephonic contact the TCPA was
16 designed to prevent.
17       4.     Unless otherwise indicated, the use of Defendant’s name in this
18 Complaint includes all agents, employees, officers, members, directors, heirs,
19 successors, assigns, principals, trustees, sureties, subrogees, representatives, and
20 insurers of the named Defendant.
21                             NATURE OF THE ACTION
22         5.     In 1991, Congress passed the Telephone Consumer Protection Act, 47
23 U.S.C. § 227, et seq., in response to complaints about certain telemarketing practices
24         6.     The Federal Trade Commission (“FCC”) is charged with the authority to
25 issue regulations implementing the TCPA. According to findings by the FCC,
26 automated calls and text messages are prohibited under the TCPA because receiving
27 them is a greater invasion of privacy and nuisance compared to live solicitation calls.
28
                                               -2-
                                     CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 3 of 14




 1         7.      In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and
 2 texts, both telemarketing and informational, top the list of consumer complaints
 3 received by the Commission.” In re Rules and Regulations Implementing the
 4 Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).
 5       8.   According to the Federal Communications Commission’s website,
 6 https://www.fcc.gov/consumers/guides/wireless-phones-and-national-do-not-call-
 7 list, accessed on June 3, 2021:
 8
                   Placing telemarketing calls to wireless phones is - and always
 9                 has been - illegal in most cases.
10
11         9.      The FCC has issued rulings clarifying that consumers are entitled to the
     same consent-based protections for text messages as they are for calls to wireless
12
     numbers.
13
           10.     Unlike more conventional advertisements, text message advertisements
14
     can actually cost their recipients money because wireless phone users must pay their
15
     wireless service providers either for each text message they receive or incur a usage
16
     allocation deduction to their text messaging or data plan, regardless of whether the
17
     message is authorized.
18
           11.     The transmission of an unsolicited text messages to a cellular device is
19
     distracting and aggravating to the recipient and intrudes upon the recipient’s seclusion.
20
21                                   JURISDICTION AND VENUE
22
           12.     This Court has subject matter jurisdiction over this action pursuant to 28
23
     U.S.C. § 1331 because this case arises out of violation of federal law. 47 U.S.C §§
24
     227(b)-(c).
25
           13.     As Defendant directs and conducts business within the State of California
26
     and this judicial district, personal jurisdiction is established.
27         14.     Personal jurisdiction and venue are proper in the Northern District of
28 California pursuant to 28 U.S.C. § 1391 for the following reasons: (1) Defendant is
                                                -3-
                                      CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 4 of 14




 1 headquartered within this judicial district; (2) Defendant conducted business within
 2 this judicial district at all times relevant; and (3) Defendant originated the conduct
 3 complained of herein from within this judicial district. Specifically, Defendant
 4 invaded Plaintiff’s privacy by contacting Plaintiff on his cellular telephone, which
 5 occurred while Defendant was located in the County of Santa Cruz, State of California,
 6 which is within this judicial district.
 7                                         PARTIES
 8       15. Plaintiff is an individual residing in the County of Clark, State of Nevada,
 9 and is, and at all times mentioned herein was, a “person” as defined by 47 U.S.C. §
10 153(39).
11         16.    Upon information and belief, Plaintiff alleges that LifeAID is a
12 corporation, incorporated in the State of Delaware with its principal place of business
13 located at 2833 Mission Street, Santa Cruz, California 95060.
14         17.    Upon information and belief, LifeAID is a privately-owned corporation
15 founded in or around 2011 that manufactures “premium, healthy, and convenient
16 nutritional products designed to boost performance and speed recovery for people
17 pursuing active and healthy lifestyles.”1
18       18. Defendant is, and at all times mentioned herein was, a “person” as
19 defined by 47 U.S.C. § 153(39).
20         19.    Plaintiff alleges that at all times relevant herein, Defendant conducted
21 business in the State of California, in the County of Santa Cruz, and within this judicial
22 district.
23                                 FACTUAL ALLEGATIONS
24         20.    Plaintiff is, and at all times mentioned herein was, the subscriber of the
25 cellular telephone number (702) ***-8026 (the “8026 Number”).
26
27
     1
28    See https://www.linkedin.com/company/lifeaid-beverage-co-/ (last visited July 13,
     2021).
                                               -4-
                                     CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 5 of 14




 1         21.   On or about July 29, 2020, Plaintiff added the 8026 Number to the
 2 National-Do-Not-Call Registry.
 3         22.   On or about April 28, 2021, Defendant sent a text message to Plaintiff’s
 4 8026 Number, stating, “LIFEAID: *Free Gift Alert* Get a FREE FITAID Hip Pack +
 5 drink holder when you spend $75 or more! Not valid on wholesale accts. -->
 6 www.lifeaidbevco.com/hippack.” The text message was sent from the telephone
 7 number (831) 264-0714 (the “0714 Number”).
 8         23.   On or about May 25, 2021, Defendant sent Plaintiff’s 8026 Number
 9 another text message again advertising its services, stating in part, “LIFEAID: Order
10 TODAY and get a FREE 3-pk”
11         24.   On or about May 27, 2021, Defendant sent another text message from the
12 0714 Number to Plaintiff’s 8026 Number, stating, “LIFEAID: *Flash Sale!* Get 30%
13 OFF FITAID GO - today only! Hurry over to --> www.lifeaidbevco.com/fitsale to
14 stock up or use code 30FIT (discount shown in cart).” Said text message also included
15 a picture of a 30% off coupon for Defendant’s fitness drink, FITAID GO.
16         25.   On June 3, 2021, Defendant sent another text message from the 0714
17 Number to Plaintiff’s 8026 Number, stating, “LIFEAID: Give your immune system a
18 delicious boost with 30% OFF IMMUNITYAID GO - *Today only!* Click -->
19 www.lifeaidbevco.com/strong or use code STRONG.”
20         26.   On June 23, 2021, Defendant sent another text message from the 0714
21 Number to Plaintiff’s 8026 Number, stating, “LIFEAID: *NEW!* Special-Edition
22 FITAID Strawberry Lemonade is now available! Same great formula, new delicious
23 flavor. Shop now! www.lifeaidbevco.com/fitsummer.”
24         27.   The aforementioned text messages contained no method for Plaintiff to
25 instruct Defendant to stop sending Plaintiff unwanted text messages.
26         28.   At no point did Plaintiff ever provide his telephone number (including
27 the 8026 Number) or any other contact information to Defendant. Nor had Plaintiff
28 recently inquired about Defendant’s services to Defendant or any third-parties.
                                             -5-
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 6 of 14




 1         29.    Prior to receiving the April 28, 2021 text message from Defendant,
 2 Plaintiff had never had any contact with Defendant for business purposes, or
 3 otherwise. And, Plaintiff did not provide the 8026 Number in any contests,
 4 sweepstakes, or similar promotional events in the recent months leading up to April
 5 of 2021.
 6       30.      Because Plaintiff is alerted when a text message is received on his cellular
 7 device, the unsolicited text messages that Defendant transmitted to Plaintiff’s cellular
 8 device invaded Plaintiff’s privacy and distracted Plaintiff upon receipt.
 9
           31.    Such text messages constitute telephone solicitations pursuant to 47
10
     C.F.R. § 64.1200(c), as they were an attempt to promote or sell Defendant’s products.
11
           32.    Plaintiff has received numerous telephone solicitations from Defendant
12
     within a 12-month period.
13
           33.    Plaintiff did not provide Defendant with his cellular telephone number at
14
     any point in time, nor did he give permission for Defendant to contact him on his
15
     cellular telephone.
16
           34.    Plaintiff does not have established business relationship with Defendant,
17
     and did not have any relationship to Defendant during the time of the telephone
18
     solicitations from Defendant.
19
           35.    Plaintiff did not have a personal relationship with Defendant at any point
20
     in time. Nor did Plaintiff give Defendant prior express invitation or consent in writing
21
     for Defendant to contact Plaintiff’s cellular telephone for marketing or solicitation
22
     purposes.
23
           36.    Upon information and belief, Defendant did not make the telephone
24
     solicitations to Plaintiff’s 8026 Number in error. This is especially true because
25
     Defendant sent Plaintiff at least five marketing text messages over the span of a few
26
     months.
27
           37.    Upon information and belief, at all relevant times, Defendant failed to
28
     establish and implement reasonable practices and procedures to effectively prevent
                                               -6-
                                     CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 7 of 14




 1 telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
 2 227(c)(5), including 47 C.F.R. § 64.1200(c).
 3
           38.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
 4
     invasion of a legally protected interest in privacy, which is specifically addressed and
 5
     protected by the TCPA.
 6
           39.    Because Plaintiff is alerted by his cellular device, by auditory or visual
 7
     means, whenever he receives a text message, Plaintiff was personally affected by the
 8
     unwanted and unsolicited text messages that Defendant transmitted to Plaintiff’s
 9
     cellular device because they were a nuisance, invasive and intruded upon Plaintiff’s
10
     seclusion upon receipt. Plaintiff was distracted and irritated as a result of receiving
11
     Defendant’s several unsolicited marketing text messages.
12
           40.    The TCPA was intended to give individuals control over how and where
13
     they receive telephonic communications. When Defendant sends such text messages
14
     and calls to consumers whose cellular phone numbers are registered on the National
15
     Do-Not-Call Registry without their express permission or consent, it fails to address
16
     or respect the limitations imposed by the TCPA and its related regulations. In doing
17
     so, Defendant invades Plaintiff and similarly situated persons’ privacy and violates the
18
     spirit and intent behind the TCPA.
19
                                 CLASS ACTION ALLEGATIONS
20
           41.    Plaintiff brings this action on behalf of Plaintiff and all others similarly
21
     situated (the “Class”).
22
           42.    Plaintiff represents, and is a member of, the Class, pursuant to Fed. R.
23
     Civ. P. 23(b)(2) and/or (b)(3), which is defined as follows:
24
25                All persons within the United States who, while registered on
26                the National Do-Not-Call Registry for at least 31 days,
                  received without prior express written consent more than one
27                telephone call or text message during any twelve-month
28                period made by or on behalf of Defendant that promoted
                                               -7-
                                     CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 8 of 14




 1                  Defendant’s products or services within the four years prior
                    to the filing of the Complaint.
 2
 3         43.      Excluded from the Class are: (1) Defendant, any entity or division in
 4 which Defendant has a controlling interest, and their legal representatives, officers,
 5 directors, assigns, and successors; (2) the Judge to whom this case is assigned and the
 6 Judge’s staff; (3) those persons who have suffered personal injuries as a result of the
 7 facts alleged herein; and (4) those persons who had an established business
 8 relationship or personal relationship with Defendant at the time of the telephone
 9 solicitations.
10         44.      Plaintiff reserves the right to redefine the Class, and to add and redefine
11 any additional subclass as appropriate based on discovery and specific theories of
12 liability.
13         45.      The Class that Plaintiff seeks to represent contains numerous members
14 and is clearly ascertainable including, without limitation, by using Defendant’s
15 records to determine the size of the Class and to determine the identities of individual
16 Class members.
17         Numerosity
18         46.      The Class members are so numerous that joinder of all members would
19 be unfeasible and impractical. The membership of the Class is currently unknown to
20 Plaintiff at this time. However, given that, on information and belief, Defendant sent
21 or transmitted, or had sent or transmitted on its behalf, unsolicited text messages
22 and/or calls to hundreds, if not thousands, of customers’ telephones nationwide during
23 the proposed class period, it is reasonable to presume that the members of the Class
24 are so numerous that joinder of all members is impracticable. The disposition of their
25 claims in a class action will provide substantial benefits to the parties and the Court.
26         Commonality
27         47.      There are questions of law and fact common to the Class that predominate
28 over any questions affecting only individual Class members. Those common questions
                                                 -8-
                                       CLASS ACTION COMPLAINT
          Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 9 of 14




 1 of law and fact include, without limitation, the following:
 2               a) Whether within the four years prior to the filing of this Complaint,
 3                  Defendant or its agents placed more than one telephone solicitation to
 4                  the members of the Class whose telephone numbers were on the National
 5                  Do-Not-Call Registry and who had neither an established business
 6                  relationship nor personal relationship with Defendant;
 7               b) Whether Defendant obtained prior express written consent to place
 8                  telephone solicitations to Plaintiff or the Class members’ telephones;
 9               c) Whether Plaintiff and the Class members were damaged thereby, and the
10                  extent of damages for such violation;
11               d) Whether Defendant’s conduct was knowing and/or willful; and
12               e) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
13               should be enjoined from engaging in such conduct in the future.
14         Typicality
15         48.     Plaintiff is qualified to, and will, fairly and adequately protect the
16 interests of each Class member with whom they are similarly situated, and Plaintiff’s
17 claims (or defenses, if any) are typical of all Class members’ as demonstrated herein.
18         49.     As a person who received numerous telephone solicitations from
19 Defendant within a 12-month period, who did not have an established business
20 relationship or personal relationship with Defendant, and who did not provide
21 Defendant prior express invitation or permission to send telephone solicitations,
22 Plaintiff is asserting claims that are typical of the Class. Consequently, the claims of
23 Plaintiff are consistent with and not antagonistic to those of the other Class members
24 Plaintiff seeks to represent.
25         50.     Plaintiff and all members of the Class have been impacted by, and face
26 continuing harm arising out of, Defendant’s violations or misconduct as alleged
27 herein.
28
                                               -9-
                                     CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 10 of 14




 1         Adequacy
 2         51.    Plaintiff is qualified to, and will, fairly and adequately protect the
 3 interests of each Class member with whom Plaintiff is similarly situated, as
 4 demonstrated herein. Plaintiff acknowledges that Plaintiff has an obligation to make
 5 known to the Court any relationship, conflicts, or differences with any Class member.
 6 Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing class
 7 action discovery, certification, and settlement. In addition, the proposed class counsel
 8 is experienced in handling claims involving consumer class actions and violations of
 9 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. Plaintiff has incurred,
10 and throughout the duration of this action, will continue to incur costs and attorneys’
11 fees that have been, are, and will be, necessarily expended for the prosecution of this
12 action for the substantial benefit of each Class member. Neither Plaintiff nor Plaintiff’s
13 counsel have any interests adverse to those of the other Class members.
14         Predominance
15         52.    Questions of law or fact common to the members of the Class
16 predominate over any questions affecting only individual members of the class. The
17 elements of the legal claims brought by Plaintiff and members of the Class are capable
18 of proof at trial through evidence that is common to the class rather than individual to
19 its members.
20         Superiority
21         53.    A class action is superior to other available methods for the fair and
22 efficient adjudication of this controversy because individual litigation of the claims of
23 all Class members is impracticable and questions of law and fact common to the Class
24 predominate over any questions affecting only individual members of the Class. Even
25 if every individual Class member could afford individual litigation, the court system
26 could not. It would be unduly burdensome to the courts if individual litigation of the
27 numerous cases were to be required.
28         54.    Individualized litigation also would present the potential for varying,
                                               - 10 -
                                     CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 11 of 14




 1 inconsistent, or contradictory judgments, and would magnify the delay and expense to
 2 all parties and to the court system resulting from multiple trials of the same factual
 3 issues. By contrast, conducting this action as a class action will present fewer
 4 management difficulties, conserve the resources of the parties and the court system,
 5 and protect the rights of each Class member. Further, it will prevent the very real harm
 6 that would be suffered by numerous Class members who will be unable to enforce
 7 individual claims of this size on their own, and by Defendant’s competitors, who will
 8 be placed at a competitive disadvantage because they chose to obey the law. Plaintiff
 9 anticipates no difficulty in the management of this case as a class action.
10         55.     The prosecution of separate actions by individual Class members may
11 create a risk of adjudications with respect to them that would, as a practical matter, be
12 dispositive of the interests of other Class members not parties to those adjudications,
13 or that would otherwise substantially impair or impede the ability of those non-party
14 Class members to protect their interests.
15         56.     The prosecution of individual actions by Class members would establish
16 inconsistent standards of conduct for Defendant.
17         57.     Defendant has acted or refused to act in ways generally applicable to the
18 Class, thereby making appropriate final and injunctive relief or corresponding
19 declaratory relief with regard to members of the Class as a whole. Likewise,
20 Defendant’s conduct as described above is unlawful, is capable of repetition, and will
21 continue unless restrained and enjoined by the Court.
22         58.     The Class may also be certified because:
23               (a) the prosecution of separate actions by individual Class members would
24                  create a risk of inconsistent or varying adjudication with respect to
25                  individual Class members, which would establish incompatible standards
26                  of conduct for Defendants;
27               (b) the prosecution of separate actions by individual Class members would
28                  create a risk of adjudications with respect to them that would, as a
                                               - 11 -
                                     CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 12 of 14




 1                  practical matter, be dispositive of the interests of other Class members
 2                  not parties to the adjudications, or substantially impair or impede their
 3                  ability to protect their interests; and,
 4               (c) Defendants have acted or refused to act on grounds generally applicable
 5                  to the Class, thereby making appropriate final and injunctive relief with
 6                  respect to the members of the Class as a whole.
 7         59.     This suit seeks only damages and injunctive relief for recovery of
 8 statutory damages on behalf of Class and it expressly is not intended to request any
 9 recovery for personal injury and claims related thereto.
10                                   FIRST CAUSE OF ACTION
                              NEGLIGENT VIOLATIONS OF THE TCPA
11
                                      47 U.S.C. § 227 ET SEQ.
12         60.     Plaintiff repeats and incorporates by reference the allegations set forth
13 above as though fully stated herein.
14         61.     The foregoing acts and omissions of Defendant constitute numerous and
15 multiple negligent violations of the TCPA, including but not limited to each and every
16 one of the above-cited provisions of 47 U.S.C. § 227, et seq., including implementing
17 regulation 47 C.F.R. § 64.1200(c).
18         62.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
19 seq., Plaintiff and all Class members are also entitled to, and do seek, an award of up
20 to $500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21 § 227(c)(5).
22         63.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
23 seq., Plaintiff and all Class members are entitled to, and do seek, injunctive relief
24 pursuant to 47 U.S.C. § 227(c)(5)(A) to prohibit such conduct violating the TCPA in
25 the future.
26                                  SECOND CAUSE OF ACTION
                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
27
                                      47 U.S.C. § 227 ET SEQ.
28         64.     Plaintiff repeats and incorporates by reference the allegations set forth
                                                 - 12 -
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 13 of 14




 1 above as though fully stated herein.
 2         65.   The foregoing acts and omissions of Defendant constitute numerous and
 3 multiple knowing and/or willful violations of the TCPA, including but not limited to
 4 each and every one of the above-cited provisions of 47 U.S.C. § 227, et seq., including
 5 implementing regulation 47 C.F.R. § 65.1200(c).
 6         66.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
 7 § 227, et seq., Plaintiff and all Class members are also entitled to, and do seek, an
 8 award of up to $1,500.00 in statutory damages, for each and every violation, pursuant
 9 to 47 U.S.C. § 227(c)(5).
10         67.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
11 § 227, et seq., Plaintiff and all Class members are entitled to, and do seek, injunctive
12 relief pursuant to 47 U.S.C. § 227(c)(5)(A) to prohibit such conduct violating the
13 TCPA in the future.
14                                      PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff, on behalf of himself and members of the Class, prays
16 for the following relief:
17           • That this action be certified as a Class Action, establishing the Class and
18               any appropriate sub-classes that the Court may deem appropriate;
19           • Appointing Plaintiff as the representative of the Class;
20           • Appointing the law firms representing Plaintiff as Class Counsel;
21           • An award of up to $500.00 in statutory damages to Plaintiff and each Class
22               member for each and every negligent violation by Defendant of 47 U.S.C.
23               § 227(c), pursuant to 47 U.S.C. § 227(c)(5);
24           • An award of up to $1,500.00 in statutory damages to Plaintiff and each
25               Class member for each and every knowing and/or willful violation by
26               Defendant of 47 U.S.C. § 227(c), pursuant to 47 U.S.C. § 227(c)(5);
27           • An order providing injunctive relief prohibiting such conduct in the future,
28               pursuant to 47 U.S.C. § 227(c)(5)(A);
                                              - 13 -
                                    CLASS ACTION COMPLAINT
         Case 5:21-cv-05589-EJD Document 1 Filed 07/21/21 Page 14 of 14




 1            • Pre-judgment and post-judgment interest;
 2            • Costs of suit;
 3            • An award of reasonable attorneys’ fees and costs to Plaintiff and the Class,
 4               pursuant to the common fund doctrine and, inter alia, California Code of
 5               Civil Procedure § 1021.5;
 6            • Any other further relief that the court may deem just and proper.
 7                                       JURY DEMAND
 8         68.    Pursuant to the Seventh Amendment to the Constitution of the United
 9 States of America, Plaintiff is entitled to, and demands, a trial by jury.
10
11 Dated:
   Dated: July
          July 20, 2021
               21, 2021                            Respectfully submitted,
12
                                                   KAZEROUNI LAW GROUP, APC
13
14                                                 By:   s/ ABBAS KAZEROUNIAN
                                                         ABBAS KAZEROUNIAN, ESQ.
15                                                       ak@kazlg.com
16                                                       ATTORNEY FOR PLAINTIFF

17
18 Additional Plaintiff’s Counsel
19 KAZEROUNI LAW GROUP, APC
   Jason A. Ibey, Esq. (284607)
20
   jason@kazlg.com
21 321 N Mall Drive, Suite R108
   St. George, Utah 84790
22
   Telephone: (800) 400-6806
23 Facsimile: (800) 520-5523
24
25
26
27
28
                                               - 14 -
                                     CLASS ACTION COMPLAINT
